Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . . The following is a Non-Final Office Action.  Claims 1-20 are pending in this application and have been rejected below.      

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/21 has been entered.

Response to Amendments
Applicant’s amendments are acknowledged.

Response to Arguments
With respect to the 35 USC 101 rejection, the claim as a whole integrates the mathematical concept, mental processes and certain methods of organizing human activities into a practical application. Thus, the claims are eligible because they are not directed to the recited judicial exception. Accordingly 35 U.S.C. 101 rejections are withdrawn in light of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over West (US Patent 9749688) in view of Rao (2015/0262207) in view of Ramaswamy (2012/0213410)

Examiner notes everything after “to” is directed to intended use and given limited patentable weight. 

Regarding Claim 1, West discloses: 
A system comprising: (Figure 1, 2(59-60), 3(9-23) - computing device 110) 
(5(30)-device playing media on a viewing platform)
identify one or more persons exposed to the media with the first panelist (2(25-26)-receiving the platform-specific audience composition percentages- age and gender breakdowns)
capture first panelist identification information (2(31-33) – age/gender breakdown includes the first panelist demographic information collected from “user accounts used to view the media content) 
capture first exposure information based on first time quantities that the media is exposed to at least one of the first panelist or the one or more persons (Figure 2- 241a-b – “Total Minutes” (includes exposure information of first panelist or the one or more persons); 3(24)-platform-specific rating)
West does not explicitly state:
the access is based on first credentials associated with the first panelist;
a first meter on the media device, the first meter to:
 launch a user interface to prompt the first panelist exposed to the media for identification, the user interface including a first identifier corresponding to the first panelist and a second identifier corresponding to a first person of the one or more persons, the first identifier and the second identifier associated with respective demographics of the first panelist and the first person; 
in response to a login to the user interface based on second credentials associated with the first panelist, capture first panelist identification information, the first 
capture first exposure information based on first time quantities that the media is exposed to at least one of the first panelist;
Rao, in analogous art, discloses these limitations: (0132, Figure 1- In some examples, matrix corrector 220 generates a Nielsen national people meter (NPM) index to account for probabilities of demographic pairs i, j (e.g., one person from the recognized demographic group i and one person from the actual viewer demographic group j) living together in the same household. For example, P(L).sub.ij is the probability that a first person in recognized demographic group i lives in the same household as a person in actual viewer demographic group j. In the illustrated example, the NPM index is another source of calibration data.  In examples disclosed herein, NPM data is collected from households in which a meter installed by the AME 108 (FIG. 1) collects identifications of household members when those household members view/listen to media via a media device associated with the household.  
…Because NPM data is collected at households using locally-installed meters that prompt household members to identify themselves (or otherwise accurately collect identifications of household members viewing/listening to media), NPM data has a high degree of accuracy related to identifying which household members are actually viewing (e.g., are true viewers of) media presented by a media device.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Rao’s meter prompts (0132).
West nor Rao explicitly state the user interface prompts the first panelist exposed to the media to identify one or more persons exposed to the media with the first panelist.
Ramaswamy, in analogous art, discloses this limitation
 (0021-0022- prompting all members of audience (including a first panelist) to identify any individual that entered or left the room; 
0021- …the prompter 24 outputs a signal to the audience prompting the audience to identify the individual(s) in the room and/or to identify any individual(s) that have entered or left the room. The signal can be any type of human perceptible signal. For example, the prompter 24 may be implemented by a visual display and the signal output by the prompter 24 may be a viewable request. For instance, the visual display may be the television screen or a separate, dedicated display device and the visual signal may be a menu requesting the audience to identify the current audience member(s) (or alternatively any newly departed and/or newly added audience member(s)) from a list of predetermined possible members. Alternatively, the prompter 24 may be a flashing light or an audible sound providing a sensible signal to the audience that an audience count change has been detected.
0022- Regardless of the type of signal employed (e.g., visual, audible, etc.), in the illustrated example the people counter 20, the change detector 22 and the prompter 24 cooperate to prompt the audience member(s) to log themselves(s) in whenever a change in the number of audience members occurs. As a result, the audience is neither oversampled (i.e., prompted excessively), nor undersampled (i.e., prompted too infrequently such that audience change times are missed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Rao in view of West’s prompt to include Ramaswamy’s identification of one or more persons exposed to the media with the first panelist, ensuring an audience is neither being oversampled (i.e., prompted excessively) nor undersampled (i.e., prompted too infrequently such that audience change times are missed). (0022) 
West further discloses:
a communication interface to: (Figure 1- device 110 retrieving each type of data)
obtain second panelist identification information and second exposure information, the second panelist identification information including the first panelist identification information, the second exposure information including the first exposure information, the plurality of the panelists including the first panelist (2(31-33) – full audience age/gender breakdown (second panelist identification information including first panel identification information) and the entire audience’s viewing data 101, audience information 103. and co-viewing factors 105  (second panelist identification information including first panelist identification information) (Figure 1, 1(55)-3(8)) 
(Figure 2 – Co-Viewing Factor * The Audience Composition Percentage (as the Co-Viewing Factor); (237a * 239a)
4 (39-57)-  Platform-specific ratings may be determined using the formula: 

    PNG
    media_image1.png
    102
    464
    media_image1.png
    Greyscale

where the audience composition percentage may be a platform-specific age-group composition percentage, a platform-specific gender composition percentage, etc.)
an exposure time calculator to calculate a number of census co- viewer exposure minutes based on the second exposure information and the co-viewing factor (Figure 2, 4(39-57)-  – Total Number of viewing minutes * Co-Viewing Factor * The Audience Composition Percentage) 
a data aggregator to determine an aggregate exposure time total based on census exposure information and the number of census co- viewer exposure minutes; (4 (39-57) Figure 2- dividing the census co- viewer exposure minutes by the Duration of Media Content, or Total Possible Number of Viewers, (aggregate exposure time total); based on 3(23-27)- this accounts for an “average number of minutes of the media content viewed by each member of a viewing audience” 
the census exposure information based on second time quantities that the media is exposed to census viewers while the census viewers are accessing a service hosted (Figure 1 (101, 103), (5(25)-6(33) –The viewing audience may include a number of devices to which the media content is provided for viewing, such as a number of computers streaming the media content and/or a number of connected televisions showing the media content on VOD and/or DVR.  Audience composition percentage may include a platform-specific age composition and/or gender composition of the audience viewing the media content on the first viewing platform; 
executable code on device receiving the Viewing Data and Audience Information) 
and a report generator to generate a report including the aggregate exposure time total.  (7(52-64) - The platform-specific rating and the multi-platform rating (include aggregate exposure time) of the media content may be used to support programming decisions.  In some implementations, a higher rating on a specific platform may indicate a higher percentage of total possible number of viewers 107 are watching the media content on that specific platform, whereas a higher multi-platform rating may indicate an overall popularity of the media content.  Platforms that have higher platform-specific ratings may help inform availability and marketing of the media content on platforms with higher platform specific ratings.  The platform-specific ratings may support domestic and international distribution of the media content after the network window has passed.)
the report to indicate crediting ones of the plurality of the panelists in the demographic with a presentation of the media.	(2(19-27) –because the platforms include respective audience composition percentages, the crediting of the platforms for high ratings credits the specific audience) 

Regarding Claim 2, West in view of Rao in view of Ramaswamy discloses: The system of claim 1, wherein the communication interface is to obtain the first exposure information from the first meter from a first network (See Rao, Claim 1 Above, 0132, Figure 1- In examples disclosed herein, NPM data is collected from households in which a meter installed by the AME 108 (FIG. 1) collects identifications of household members when those household members view/listen to media via a media device associated with the household.  Because NPM data is collected at households using locally-installed meters that prompt household members to identify themselves (or otherwise accurately collect identifications of household members viewing/listening to media), NPM data has a high degree of accuracy related to identifying which household members are actually viewing (e.g., are true viewers of) media presented by a media device.
West further discloses: obtain the census exposure information from the server (Figure 1 (101, 103), (5(25)-6(33) –executable code receiving Viewing Data, Audience Information). West does not explicitly state obtaining the census exposure information from the server from a second network.    Rao discloses obtaining exposure information from a media meter from a first network and obtaining census exposure information from a server from a second network. (Figure 14, 0260 -  The example media meters 1404 and/or the example collectors 1406 communicate with the example AME 108 through an example network 1412 (e.g., the Internet, a local area network, a wide area network, a cellular data network, etc.) via wired and/or wireless connections (Examiner interprets “wired” and “wireless” as two different networks) (e.g., a cable/DSL/satellite modem, a cell tower, etc.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to associate Rao’s wired and wireless networks to West in view of Rao in view of Ramaswamy obtaining of the exposure and census exposure information, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.   

Regarding Claim 3, West in view of Rao in view of Ramaswamy discloses: The system of claim 2, wherein the second exposure information from the plurality of panelists includes a number of co-viewer exposure minutes credited to one or more of the plurality of panelists in a first demographic when accompanied by a second panelist of the plurality of panelists in a second demographic.  (4(39-57)-  – Total Number of viewing minutes * Co-viewing factor
2(66-67) – represents “an average number of viewers on each device”
5(3-7) - Co-viewing factor 239a reflects that twenty-five percent (25%) of viewers viewing media content on VOD platform 250a have a second viewer in the desired audience demographic, here age eighteen to forty-nine (18-49), co-viewing the media content.)

or accessing a graphical user interface of the service.  (4(39-57)-  – Total Number of viewing minutes * Audience Composition percentage) (7(52-64) - The platform-specific rating and the multi-platform rating (include aggregate exposure time above) of the media content may be used to support programming decisions.  In some implementations, a higher rating on a specific platform may indicate a higher percentage of total possible number of viewers 107 are watching the media content on that specific platform, whereas a higher multi-platform rating may indicate an overall popularity of the media content.  Platforms that have higher platform-specific ratings may help inform availability and marketing of the media content on platforms with higher platform specific ratings.  The platform-specific ratings may support domestic and international distribution of the media content after the network window has passed.)

Regarding Claim 5, West in view of Rao in view of Ramaswamy discloses:  The system of claim 1, wherein the co-viewing factor is based on a ratio of (1) a number of co-viewer exposure minutes credited to first ones of the panelists in a first demographic when accompanied by a third one of the panelists in a second demographic exposed to media related to a media genre, and (2) a number of exposure minutes credited to (Figure 2- 1.25 associated to the Total Minutes; 1 + .25 (both panelists) / 1 (one panelist))  

Regarding Claim 6, West in view of Rao in view of Ramaswamy discloses: The system of claim 1, wherein the exposure time calculator is to calculate the number of census co-viewer exposure minutes for a first demographic by combining (1) a number of census exposure minutes credited to first ones of the panelists in the first demographic presented with media related to a media genre (Figure 2 – Total Minutes (62.5 M) * Audience Composition Percentage (57%)) (2) a co-viewing factor corresponding to a co-viewer in a second demographic accompanying one of the first ones of the panelists in the first demographic presented with the media.  (Figure 2 – 1.25 Co-Viewing Factor)
West does not explicitly state the combining is an executing of a dot product operation.  Rao, in analogous art, discloses use of a dot production operation to determine adjusted impressions based on impression counts media category and device types. [0160] Using the database proprietor data (e.g., impression counts and/or audience size information) obtained by the impression information collector 208, the misattribution corrector 206 of FIG. 2 calculates the dot product of the n.times.n misattribution correction matrix 302 for the device type and/or 
media category and the n.times.1 database proprietor data 304 (e.g., an impression counts matrix, an audience size matrix).  The result of the dot 
product is an n.times.1 misattribution-adjusted data matrix 306 having adjusted 
impression counts or an adjusted audience size.)
execute a dot product operation on values –with the predicted result of obtaining adjusted values based on a co-viewing factor as needed in Sarkar.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the dot product operation, as in the improvement discussed in Rao, to West in view of Rao in view of Ramaswamy set of values, providing the benefit of adjusting the inputted values based on the co-viewing factor. 

Regarding Claim 7, West in view of Rao in view of Ramaswamy discloses: The system of claim 1, wherein the exposure time calculator is to calculate the number of census co-viewer exposure minutes for a plurality of demographics by combining (1) one or more numbers of census exposure minutes credited to first ones of the panelists- 53 - PATENT Attorney Docket No. 20004/81154096US02in a first demographic presented with media corresponding to a media genre (Figure 2 – Total Minutes (62.5 M) * Audience Composition Percentage (57%)) and (2) one or more co-viewing factors corresponding to a co- viewer in a second demographic accompanying a one of the first ones of the panelists in the first demographic presented with the media.  (Figure 2 – 1.25 Co-Viewing Factor)
West does not explicitly state the combining is an executing of a dot product operation.  Rao, in analogous art, discloses use of a dot production operation to determine adjusted impressions based on impression counts media category and device types. [0160] Using the database proprietor data (e.g., impression counts and/or audience size information) obtained by the impression information collector 208, the misattribution corrector 206 of FIG. 2 calculates the dot product of the n.times.n misattribution correction matrix 302 for the device type and/or 
media category and the n.times.1 database proprietor data 304 (e.g., an impression counts matrix, an audience size matrix).  The result of the dot 
product is an n.times.1 misattribution-adjusted data matrix 306 having adjusted 
impression counts or an adjusted audience size.)
Both West and Rao are directed to audience measurement.  As in Rao, it is within the capabilities of one of ordinary skill in the art to execute a dot product operation on values –with the predicted result of obtaining adjusted values based on a co-viewing factor as needed in Sarkar.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have applied the dot product operation, as in the improvement discussed in Rao, to West in view of Rao in view of Ramaswamy set of values, providing the benefit of adjusting the inputted values based on the co-viewing factor. 

Regarding Claim 8, West in view of Rao in view of Ramaswamy discloses:  The system of claim 1, wherein the data aggregator is to determine the aggregate exposure time total based on a sum of (1) a number of census exposure minutes credited to first ones of the panelists in a first demographic presented with media related to a media genre and (2) a number of co-viewer exposure minutes credited to second ones of the (Figure 2 – 1.25 associated to minutes; 1 * first panelists minutes + .25 second panelist minutes) 

Claims 9-15 stand rejected based on the same citations and rationale as applied to Claims 1-7, respectively.

Claims 16-20 stand rejected based on the same citations and rationale as applied to Claims 1-4, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 36) - . 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623